*859The opinion of the court was delivered by
Marshall, J.:
The plaintiff, a soldier in the World War, filed his application for compensation under the soldiers’ compensation law. The board denied his application on the ground that he failed to establish that his residence was in the state of Kansas at the time he entered the service. An appeal was taken to the district court, which held that the plaintiff was not a resident of the state of Kansas at the time he entered the army for service in the World War, and rendered judgment against him. From that judgment he appeals to this court.
From the statement that has been made, it can readily be seen that the only question for the district court to determine was the place of residence of the plaintiff at the time he entered the army. He was born in Kansas, became an orphan at an early age, and was placed in an orphans’ home. From there he went to the home of William Fasse in Geary county, where he lived until he grew to manhood. From that place he went to Nebraska and worked as a farm hand for some considerable time, and there enlisted in the National Guard of that state, in ’ which • organization he served through the World War. At the close of the war, he returned to the home of William Fasse and always claimed Kansas as his place of residence. From the evidence, the court, found that the plaintiff “was not a resident of the state of Kansas at the time of the outbreak of the World War, April 6,1917.” It should be noticed that the law bases compensation on residence at the time of entering the service, not at the outbreak of the war.
The general finding of the court was against the plaintiff, which necessarily included the finding that he was not a resident of the state of Kansas at the time he entered the army for service in the World War. The case falls within the rule declared in Baldwin v. Soldiers’ Compensation Board, 117 Kan. 129, 230 Pac. 82, where this court said:
“The evidence did not show — to the satisfaction of the trial court, at least— that plaintiff was a bona fide resident of Kansas at the time he entered the army. Indeed, the evidence to which the trial court gave credence was to the effect that plaintiff was not then a resident of Kansas. Since there was some competent evidence to support the trial court’s finding of fact, its decision and judgment cannot be disturbed.”
The judgment is affirmed.